     Case 2:19-cv-01035-MCE-CKD Document 16 Filed 07/02/20 Page 1 of 2

 1    NATALIA D. ASBILL-BEAROR (SBN 281860)
      natalia@perkinsasbill.com
 2    PERKINS ASBILL
      300 Capitol Mall, Suite 1800
 3    Sacramento, CA 95814
      Telephone:     916.446.2000
 4    Facsimile:     916.447.6400
 5    Attorney for Plaintiff MEGAN ROBERTS

 6    JENNIFER G. STOECKLEIN (SBN 186147)
      Jennifer.Stoecklein@doj.ca.gov
 7    OFFICE OF THE ATTORNEY GENERAL
      1300 I Street, Suite 125
 8    Sacramento, CA 95814
      Telephone:      (916) 210-6111
 9    Facsimile:      (916) 324-5567

10    Attorneys for Defendant CDCR
                                   UNITED STATES DISTRICT COURT
11                                EASTERN DISTRICT OF CALIFORNIA
12    MEGAN ROBERTS,                                     CASE NO. 2:19-cv-01035-MCE-CKD
13                   Plaintiff,                          JOINT STIPULATION AND ORDER
                                                         DISMISSING ACTION WITH PREJUDICE
14           v.
15    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND REHABILITATION,
16    a political subdivision of the State of
      California
17                    Defendants.
18

19          The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil
20   Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of negotiated settlement executed by
21   them, to the Dismissal with Prejudice of this action, including all claims stated herein against all
22   parties, with each party bearing its own attorney’s fees and costs.
23   Dated: June 29, 2020
24                                                 By:       /s/ Natalia D. Asbill-Bearor
                                                             Natalia D. Asbill-Bearor
25                                                           Attorney for Plaintiff Megan Roberts
26
                                                   By:       _/s/ Jennifer Stoecklein___
27                                                            Jennifer Stoecklein
28                                                           Attorney for Defendant CDCR

                                                         1
                       STIPULATION AND ORDER FOR DISMISSAL OF ACTION WITH PREJUDICE
     Case 2:19-cv-01035-MCE-CKD Document 16 Filed 07/02/20 Page 2 of 2

 1                                              ORDER
 2             Based on the parties’ stipulation, IT IS HEREBY ORDERED that the above-
 3   entitled action is DISMISSED with prejudice pursuant to Federal Rule of Civil Procedure
 4   41(a)(1)(A)(ii). Each party shall bear their own attorney’s fees and costs, and the Clerk of

 5   the Court is directed to close the case.

 6             IT IS SO ORDERED.

 7   Dated: July 2, 2020


 8
        July 2, 2020
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
                           STIPULATION AND ORDER FOR DISMISSAL OF ACTION WITH PREJUDICE
